                                          Case 3:19-cv-06112-WHO Document 22 Filed 04/21/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     RICHARD PENUNURI,                               Case No. 19-cv-06112-WHO (PR)

                                  12
                                                       Plaintiff,                        ORDER EXTENDING DISCOVERY
Northern District of California




                                                                                         DEDLINE; ORDER DENYING
 United States District Court




                                  13
                                                 v.                                      MOTION FOR THE
                                                                                         APPOINTMENT OF COUNSEL;
                                  14     O. SMITH, et al.,                               ORDER DISMSSING TWO
                                                                                         DEFENDANTS; ORDER SETTING
                                  15
                                                       Defendants.                       BRIEFING SCHEDULE
                                  16                                                     Dkt. Nos. 15 and 19

                                  17          This order addresses two pending motions, dismisses two unserved defendants, and
                                  18   sets a dispositive motion deadline.
                                  19          (i) Defendants’ motion to extend the discovery production deadline to June 21,
                                  20   2020 is GRANTED. (Dkt. No. 19.)
                                  21          (ii) Plaintiff Penunuri’s moves for the appointment of counsel. (Dkt. No. 15.) The
                                  22   decision to request counsel to represent an indigent litigant under 28 U.S.C. § 1915 is
                                  23   within “the sound discretion of the trial court and is granted only in exceptional
                                  24   circumstances.” Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984). A finding of
                                  25   “exceptional circumstances” requires an evaluation of the likelihood of the plaintiff’s
                                  26   success on the merits and an evaluation of the plaintiff’s ability to articulate his claims pro
                                  27   se in light of the complexity of the legal issues involved. See Agyeman v. Corrections
                                  28   Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004). Neither the need for discovery,
                                          Case 3:19-cv-06112-WHO Document 22 Filed 04/21/20 Page 2 of 3




                                   1   nor the fact that the pro se litigant would be better served with the assistance of counsel,
                                   2   necessarily qualify the issues involved as complex. See Rand v. Rowland, 113 F.3d 1520,
                                   3   1525 (9th Cir. 1997).
                                   4          In the Ninth Circuit, roughly one-third of new civil litigants in district court are not
                                   5   represented by counsel. United States Courts for the Ninth Circuit, 2018 Annual Report,
                                   6   https://www.ca9.uscourts.gov/judicial_council/publications/AnnualReport2018.pdf. Most,
                                   7   but by no means all, of these litigants are incarcerated. There is no doubt that not having a
                                   8   lawyer puts a party at a disadvantage in our adversarial system of justice, and the high
                                   9   percentage of civil litigants who cannot afford one threatens our ability to dispense equal
                                  10   justice to rich and poor alike, as the judicial oath demands. That said, I am compelled to
                                  11   follow controlling precedent and determine if “exceptional circumstances” exist to appoint
                                  12   counsel in the cases before me.
Northern District of California
 United States District Court




                                  13          At least at this stage of the proceedings, Penunuri has not shown that exceptional
                                  14   circumstances exist. His filings are clear, and the suit does not present complex legal
                                  15   issues. Accordingly, Penunuri’s motion for the appointment of counsel is DENIED.
                                  16   When I review a motion for summary judgment in this case, and can evaluate Penunuri’s
                                  17   likelihood of success on the merits, I will reconsider the necessity of appointing counsel.
                                  18          (iii) Two defendants (J. Smith and O. Smith) remain unserved, the summons having
                                  19   been returned as unexecuted. (Dkt. No. 12.) Penunuri was directed to provide more
                                  20   information regarding defendants (such as their first names), or to serve them himself.
                                  21   (Dkt. No. 14.) Plaintiff’s response does not provide the necessary information, and these
                                  22   defendants remain unserved. (Dkt. No. 16.) Accordingly, defendants J. Smith and O.
                                  23   Smith are terminated as defendants in this action and the claims against them are
                                  24   DISMISSED without prejudice. If Penunuri finds the information necessary to complete
                                  25   service and provides it to the Court, he may move to have these defendants reinstated.
                                  26          (iv) The Court will now set a new briefing schedule, the prior one having been
                                  27   suspended so that Penunuri could serve the unserved defendants. Defendants shall file a
                                  28   dispositive motion on or before August 3, 2020. Plaintiff’s opposition shall be filed within
                                                                                      2
                                          Case 3:19-cv-06112-WHO Document 22 Filed 04/21/20 Page 3 of 3




                                   1   45 days after the dispositive motion is filed. Defendants’ reply shall be filed within 15
                                   2   days of the opposition being filed.
                                   3          The Clerk shall terminate J. Smith and O. Smith as defendants, terminate all
                                   4   pending motions, and enter a dispositive motion deadline of August 3, 2020.
                                   5          IT IS SO ORDERED.
                                   6   Dated: April 21, 2020
                                                                                         _________________________
                                   7
                                                                                         WILLIAM H. ORRICK
                                   8                                                     United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                     3
